Citation Nr: 9912933	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

The veteran submitted a claim for VA benefits and received by 
the RO in October 1990, he did not indicate on the claim form 
whether he was seeking compensation or pension benefits.  VA 
medical records pertaining to drug and alcohol abuse were 
subsequently received and in a December 1990 decision, the RO 
denied service connection for a psychiatric disorder.  
Although the decision was not appealed in a timely manner, it 
is not clear that the veteran was seeking service connection 
for a psychiatric disorder at that time and even if he was, 
the decision did not address PTSD.  The RO adjudicated the 
veteran's current claim for PTSD without regard to finality 
of its December 1990 decision and the Board concurs that the 
law and regulations relating to finality of RO decisions are 
not applicable to this appeal.

The case was referred to the Board of Veterans' Appeals 
(Board) and remanded by the Board in September 1996 for 
further development and adjudication of additional issues.  
In June 1998, subsequent to the additional development, the 
RO denied the veteran's claim.  The case has been returned to 
the Board for appellate review.


FINDING OF FACT

During service the veteran did not engage in combat with the 
enemy, and there is no credible supporting evidence that he 
experienced the claimed service stressors upon which the 
diagnosis of PTSD was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  The threshold question which must be 
answered in this case, however, is whether the veteran has 
presented a well-grounded claim for service connection.  A 
well-grounded claim is one that is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded service connection claim for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).  

In the present case, there is a September 1992 VA hospital 
discharge summary which lists a diagnosis of PTSD.  The 
veteran has reported two incidents which he claims as 
stressors, and the psychological evaluation conducted during 
the veteran's hospital admission indicates that the veteran's 
PTSD is related to his reported stressors.  Therefore, the 
Board views the discharge summary sufficient to meet the 
requirements of a medical diagnosis and medical evidence of 
causation to well-ground the veteran's PTSD claim.  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).  In this regard 
the RO did request detailed information from the veteran 
regarding the stressors and from the U.S. Army & Joint 
Services Environmental Support Group, but confirmation could 
not be made.

While the veteran has established the presence of a well-
grounded claim, he must further provide credible evidence to 
support his contentions that the claimed in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether or not the veteran engaged in 
combat with the enemy.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 
3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 (1994).  
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Mere service 
in a combat zone is not sufficient.  Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993).

The veteran asserts that due to serving in Vietnam, he began 
using drugs to cope and currently suffers from PTSD.  Service 
medical records are devoid of evidence that the veteran was 
treated for, or diagnosed with, any psychiatric disorder 
during active duty.  On a separation examination in August 
1969, the examining physician noted a normal psychiatric 
evaluation.

In April 1972, the veteran was admitted to a VA hospital for 
heroin addiction and again admitted in July 1990 for alcohol 
and cocaine abuse.  VA outpatient treatment records from 
April to May 1992 show that the veteran reported: depression; 
constant headaches; insomnia; nightmares about Vietnam.  The 
records noted that the chemical dependence was the major 
issue at that time although the veteran had an application in 
for the PTSD clinical group.  In March 1992, the veteran was 
admitted to the VA hospital for treatment of substance abuse.  
The veteran reported that he served two years in the U.S. 
Army and was in combat in Vietnam.  The examiner noted that 
the veteran's mental status was within normal limits and 
there was no evidence of delusional thinking.  He was 
assigned to a counselor and a therapy group and he was also 
referred to the PTSD and Alcohol group, Combat Era Veterans' 
group, and a group for minority veterans.  The discharge 
summary indicated that the veteran was to start outpatient 
therapy for PTSD beginning April 1992 in Connecticut.  

In a VA examination dated September 1992, the veteran 
reported two traumatic experiences while in Vietnam.  The 
veteran indicated that he ran over and killed two Vietnamese 
civilians while driving a ration truck and he lost his 
childhood friend, Dennis Johnson, who was from the same unit.  
He reported continuing nightmares, occasional flashbacks, 
inability to sleep, and that due to his drug use and 
experiences in Vietnam, he was unable to adjust to society.  
The diagnoses were polysubstance abuse in remission and PTSD.

VA hospital and outpatient treatment reports from December 
1992, March 1992 to August 1993, and March 1993 cumulatively 
indicate continuing treatment for PTSD and substance abuse in 
remission.  

Medical reports from the Social Security Administration dated 
April and June 1993 and a statement dated August 1993 
indicate that the veteran was receiving Social Security 
disability due to an organic mental disorder.

VA outpatient treatment reports, hospital reports, statements 
from social workers and psychologists dated May 1993 to 
August 1993, January 1994, February 1994 to June 1994, August 
1994, October 1994, November 1996, as well as a VA 
examination conducted in November 1997 all reiterate the same 
diagnoses and events which have been advanced as stressors.  

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical records show no references to 
combat, and along with the veteran's Form DD214 and service 
personnel records reflect that the veteran's principal duty 
was that of a cook, although TET Counteroffensive and 7th 
Campaign unnamed were listed under campaigns.  The veteran 
was awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal 
with 60 device.  There is no evidence that the veteran was 
awarded a Purple Heart, Combat Infantryman Badge, or similar 
combat citation.  Thus, there is no military citation or 
supportive evidence that the veteran engaged in combat with 
the enemy.  38 C.F.R. § 3.304(f) (1998).

As the Board is making a finding that the veteran did not 
engage in combat, the next step of inquiry is whether there 
is independent evidence to corroborate his stressor 
statements.

In a RO hearing conducted in August 1993, the veteran 
testified that while driving a ration truck, his convoy was 
ambushed and the truck in which his childhood friend, Dennis 
Johnson, was riding was blown up.  The veteran testified that 
the convoy consisted of approximately 15 to 20 vehicles and 
that his friend's truck was about two or three ahead of his 
truck.  The veteran believed that the incident took place in 
March or April 1968.  The friend was airlifted out of the 
area and the veteran had heard that he did not survive.  The 
veteran's representative indicated during the hearing that 
Dennis Johnson or a D. D. Johnson from Connecticut was not in 
the Vietnam Registry.  The second incident that the veteran 
claims as a stressor was when he ran over two Vietnamese 
civilians approximately sixteen or seventeen years of age who 
were riding a scooter.  The veteran testified that the 
incident occurred in September or October 1968.  After 
running over the civilians, the veteran and his passenger 
stopped and saw that one had been decapitated and the other 
cut in two.  The veteran did not report the accident.

In attempting to verify the veteran's report of stressors, 
the RO sent him a request for further information on 
contacting the fellow soldier who had witnessed the death of 
the Vietnamese civilians.  The RO also requested information 
from the  U.S. Army & Joint Services Environmental Support 
Group, Center for Research of Unit Records concerning the 
service member who had been killed and the accident in which 
the civilians were killed.

In a statement submitted by the veteran to the RO, he 
indicated that he was unable to contact the service member 
who was a passenger in the vehicle when he ran over the two 
Vietnamese civilians.  The U. S. Army and Joint Services 
Environmental Support Group (ESG() could not provide 
verification of the incident because the accident was not 
reported.  A casualty detail report was provided, which shows 
that Dennis Ogden Johnson was killed by small arms fire on 
November 5, 1968, and not March or April as claimed by the 
veteran.  In addition this service member was in the Marine 
Corps and not assigned to the Army unit of the veteran.  

In summary, the Board finds that relevant medical evidence 
shows that the veteran has been diagnosed with PTSD.  
Nevertheless, the primary impediment to service connection 
here is the absence of verified stressors upon which the 
diagnosis of PTSD was based.

After a review of the record regarding the veteran's claim of 
entitlement to service connection for PTSD, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  While the Board accepts that the 
September 1992 diagnosis of PTSD was based on the adequacy of 
the PTSD symptomatology and the sufficiency of claimed in-
service stressors, there is no credible supporting evidence 
that the claimed in-service stressors actually occurred.  See 
38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 138-139.  The 
claimed stressors have not been verified.  As previously 
noted, under the current legal requirements of verification 
of stressors for a non-combat veteran, there must be some 
competent evidence to show that the alleged stressors 
occurred and corroboration by "credible supporting 
evidence."  Moreau v. Brown, Vet. App. 389, 395 (1996).

In the present case, the veteran's official service records 
give no support to his allegations of in-service stressors.  
The claims folder contains no other independent credible 
evidence, such as statements from fellow soldiers, as to the 
occurrence of the alleged stressors.  In short, the veteran's 
alleged service stressors have not been verified by credible 
supporting evidence, as required for a grant of service 
connection for PTSD.  The Board has considered the history of 
the 43RD Signal Construction Battalion that is associated 
with the August 1997 report from the ESG, which includes 
references to enemy attacks during the veteran's tour of 
active duty in Vietnam.  However, as noted above, the service 
medical records show no references to combat, the veteran's 
Form DD214 and service personnel records reflect that the 
veteran's principal duty was that of a cook, and ESG did not 
indicate that the veteran was involved with such combat 
activity. 

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for PTSD is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

